PER CURIAM.
| tIn this matter, the claimant was awarded workers’ compensation benefits and medical bills and expenses in connection with a workplace injury. Additionally, the workers’ compensation judge awarded attorney fees in the amount of $10,000, finding that the employer acted arbitrarily and capriciously in terminating the benefits. The employer appealed, arguing the claimant forfeited his workers’ compensation benefits by committing fraud, in violation of La.R.S. 23:1208. Further, the employer sought to have the award of attorney fees overturned or the amount of the award lowered. The court of appeal affirmed the judgment in all respects.
The employer filed the instant writ application, challenging the lower court’s judgment. We find no error in the lower court’s ruling on the forfeiture issue. However, due to the unique facts involved, we find the employer’s actions were not arbitrary, capricious, or without probable cause. Accordingly, we reverse the award of attorney fees.
AFFIRMED IN PART; REVERSED IN PART.